Citation Nr: 1534460	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  14-34 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran's request for waiver of overpayment in the amount of $5,285 was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 determination by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.  Jurisdiction of this case was subsequently transferred to the Committee on Waivers and Compromises at the VA Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that he timely filed a request for waiver of overpayment in the amount of $ 5,285.00.  

A review of the Veteran's paper and electronic claims files indicates that he filed his request for waiver of overpayment on March 4, 2014.  Unfortunately, the Veteran's actual waiver of overpayment request can not be found in his VA paper or electronic claims file.  Under the circumstances of this case, which includes the issue of timeliness, the RO must attempt to locate and add a copy of the Veteran's request for waiver of overpayment to the record.

In August 2014, the Veteran submitted a notice of disagreement indicating that he was attaching a fax confirmation report to prove he timely filed his waiver request.  This fax confirmation report is not included in the evidence of record.  In September 2014, the RO issued a statement of the case indicating that this documentation was not attached to the Veteran's notice of disagreement.  Under these circumstances, the RO must request that the Veteran submit any evidence he may have to substantiate that his request for waiver of overpayment was timely received.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any evidence indicating that he timely filed his request for waiver of overpayment.  

Regardless of his response, the RO must attempt to locate the Veteran's originally submitted request for waiver of overpayment, reportedly filed on March 4, 2014, and add it to the evidence of record.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above, and any other development as may be indicated, the issue on appeal must be re-adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
3.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

